DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5-10, 12, 15, 17 and 18 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An image rendering method, performed by an image processing device, the method comprising: 
obtaining an initial image of a current scene, and determining a first area and a second area on the initial image; 
rendering first image data of the first area based on a first rendering rule, to obtain a first sub-image; 
rendering second image data of the second area based on a second rendering rule, to obtain a second sub-image; and 
generating a target display image based on the first sub-image and the second sub-image, 
the first rendering rule being different from the second rendering rule.


The method according to claim 1, wherein the rendering the first image data of the first area comprises: 
obtaining color image data of the first area from the initial image, and obtaining depth image data of the first area, the depth image data indicating information about a distance between a scene object in the initial image and an eye of a user; and
rendering the color image data based on the depth image data and the first rendering rule, to obtain the first sub-image.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method according to claim 4, wherein the performing the visual depth-of-field rendering comprises: 
determining differential information between a reference focal length of each target pixel in non-gaze point pixels and the target focal length; 
determining a mapping value of each target pixel according to the differential information, and selecting, from a reference layer set, a target layer based on the mapping value of each target pixel; and 
determining a color value of each target pixel according to a color value of a pixel that has [[the]] a same image position as each target pixel on the target layer.


The method according to claim 5, wherein the reference layer set comprises a plurality of reference layers, the plurality of reference layers have [[the]] a same image size, and resolutions of the plurality of reference layers are different and less than an image resolution corresponding to the color image data.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method according to claim 5, wherein the target layer is a single target layer, and the determining the color value of each target pixel comprises: determining, as the color value of each target pixel, the color value of the pixel that has the same image position as each target pixel on the single target layer.

For claim 8, Examiner believes this claim should be amended in the following manner:
The method according to claim 5, wherein the target layer comprises at least two target layers, and the determining the color value of each target pixel comprises: 
obtaining color values of pixels that have [[the]] a same image position as the target pixel on the at least two target layers, to obtain at least two color values; and 
calculating the at least two color values according to a preset computation rule, and determining the color value of the target pixel based on a result of the calculating.


The method according to claim 1, wherein the rendering the second image data of the second area comprises: 
rendering the second image data of the second area based on a resolution and an image quality parameter indicated by the second rendering rule, to obtain the second sub-image.

For claim 10, Examiner believes this claim should be amended in the following manner:
The method according to claim 1, wherein the generating the target display image comprises: 
generating a mask layer; and 
performing layer superimposition on the first sub-image, the second sub-image, and the mask layer according to [[the]] a position of the first sub-image on the initial image, to generate the target display image, the target display image comprising a gaze area and a non-gaze area, 
a color value of a pixel in the gaze area being based on color values of pixels in areas overlapping between the first sub-image, the second sub-image, and the mask layer, and
a color value of a pixel in the non-gaze area being based on color values of pixels on the second sub-image.


The method according to claim 10, further comprising, during the layer superimposition: 
obtaining [[the]] a color value of each pixel in the [[non-gaze]] gaze area by using a formula: B=IxM+Ox(1-M), 
B representing a color value of a target pixel in the gaze area, I representing a color value of a pixel that has [[the]] a same image position as the target pixel on the first sub-image, O representing a color value of a pixel that has the same image position as the target pixel on the second sub-image, M representing a mask value of a pixel that has the same image position as the target pixel on the mask layer.

For claim 15, Examiner believes this claim should be amended in the following manner:
The method according to claim 13, wherein the determining the color value of each pixel in the mixed area comprises: 
determining a reference color value of each target pixel based on a radius of [[the]] a reference area and [[the]] a distance between each target pixel in the mixed area and the center of the initial image; 
obtaining a first color value of a pixel that has the same image position as each target pixel in the mixed area on the first sub-image, and obtaining a second color value of a pixel that has [[the]] a same image position as each target pixel in the mixed area on the second sub-image; and 
reference color value of each target pixel in the mixed area based on the first color value and the second color value.

For claim 17, Examiner believes this claim should be amended in the following manner:
An image rendering method, performed by an image processing device, the method comprising: 
obtaining an initial image of a current scene, and determining a first area and a second area on the initial image; 
rendering first image data of the first area based on a first rendering rule, to obtain a first sub-image; 
rendering second image data of the second area based on a second rendering rule, to obtain a second sub-image; 
generating a mask layer, a size of the mask layer corresponding to a remaining area other than the first area in the second area; and 
generating a target display image based on the first sub-image, the second sub-image, and the mask layer, 
the first rendering rule being different from the second rendering rule.

For claim 18, Examiner believes this claim should be amended in the following manner:
An image rendering apparatus, comprising: 
at least one memory configured to store program code; and 

obtaining code configured to cause 
determination code configured to cause 
rendering code configured to cause first image data of the first area on the initial image based on a first rendering rule, to obtain a first sub-image, and render second image data of the second area on the initial image based on a second rendering rule, to obtain a second sub-image; and
generation code configured to cause 
the first rendering rule being different from the second rendering rule.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (U.S. Patent Application Publication 2019/0147643 A1, hereinafter “Turner”).

For claim 1, Turner discloses an image rendering method, performed by an image processing device (disclosing a method of rendering an image performed by an electronic device with a processor to perform image processing (Fig. 1; pages 1-2/par. 10, 12, 14 and 15)), the method comprising: obtaining an initial image of a current scene, and determining a first area and a second area on the initial image (disclosing acquiring an input image as an initial image of a current scene (Fig. 1; page 2/par. 13-14); disclosing determining a high acuity region as a first area of the input image and a low acuity region as a second area of the input image (Fig. 2; page 2/par. 17)); rendering image data of the first area based on a first rendering rule, to obtain a first sub-image (disclosing pixels within the high acuity region are rendered at high resolution as a first rendering rule to obtain a first sub-image (pages 2-3/par. 17-18)); rendering image data of the second area based on a second rendering rule, to obtain a (disclosing pixels within the low acuity region are rendered at low resolution as a second rendering rule to obtain a second sub-image (pages 2-3/par. 17-18)); and generating a target display image based on the first sub-image and the second sub-image, the first rendering rule being different from the second rendering rule (disclosing the sub-images for the high acuity region and the low acuity region are used to generate an output display image as a target display image (page 4/par. 26, 27 and 29) where the first rendering rule of rendering at high resolution is different from the second rendering rule of rendering at low resolution (pages 2-3/par. 17-18)).

For claim 2, depending on claim 1, Turner discloses wherein the determining the first area and the second area comprises: performing tracking of an eye of a user, to determine a gaze point on the initial image (disclosing eye tracking measurements to determine a central gaze direction as a gaze point on the input image (Fig. 2; page 2/par. 17)); determining the first area based on the gaze point and a target field of view (FOV) (disclosing the high acuity region is determined based on the central gaze direction and a corresponding target field-of-view with respect to the central gaze direction (Fig. 2; page 2/par. 17)); and determining the second area based on the initial image and the first area (disclosing the low acuity region is determined as surrounding the high acuity region within the input image (Fig. 2; page 2/par. 17)).

For claim 18, Turner discloses an image rendering apparatus (disclosing an electronic device to perform image rendering (Fig. 1; pages 1-2/par. 10, 12, 14 and 15)), comprising: at least one memory configured to store program code (disclosing memory for storing program code (page 2/par. 14 and pages 7-8/par. 55-56)); and at least one processor configured to read the program code and operate as instructed by the program code (disclosing a processor to read the program code from memory and execute the program code to perform the functions of the electronic device (page 2/par. 14 and pages 7-8/par. 55-56)), the program code comprising code to perform the method of claim 1 (see above as to claim 1).

For claim 20, Turner discloses a non-transitory computer-readable storage medium, storing a computer program instruction, which, when executed by a processor (disclosing memory for storing computer program instructions for execution by a processor to perform the functions of an electronic device (page 2/par. 14 and pages 7-8/par. 55-56)), causes the processor to perform the method of claim 1 (see above as to claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Khan et al. (U.S. Patent Application Publication 2019/0102941 A1, hereinafter “Khan”).

For claim 3, depending on claim 1, Turner does not specifically disclose obtaining color image data, and obtaining depth image data, the depth image data indicating information about a distance between a scene object and an eye of a user; and rendering the color image data based on the depth image data.
However, these limitations are well-known in the art as disclosed in Khan.
Khan similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 8 and page 6/par. 71). Khan discloses obtaining color image data for its images (page 6/par. 71 and page 14/par. 153) and further discloses a depth camera of a head-mounted display to obtain depth image data indicating information about a distance between objects within a captured scene of an environment and an eye of a user viewing the environment through the head-mounted 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Turner with the teachings of Khan. Khan is analogous art in dealing with a system and method for image rendering to perform foveated rendering on images (page 1/par. 8 and page 6/par. 71). Khan discloses its use of color image data and depth image data is advantageous for rendering images with color and three-dimensional depth and perspective to appropriately present virtual reality (page 6/par. 71 and page 9/par. 106). Consequently, a PHOSITA would incorporate the teachings of Khan into Turner for rendering images with color and three-dimensional depth and perspective to appropriately present virtual reality. Therefore, claim 3 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 9, depending on claim 1, Turner as modified by Khan discloses wherein the rendering the image data of the second area comprises: rendering the image data of the second area based on a resolution and an image quality parameter indicated by the second rendering rule, to obtain the second sub-image (Turner discloses pixels within the low acuity region are rendered at low resolution as the second rendering rule to obtain the second sub-image (pages 2-3/par. 17-18); Khan similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 8 and page 6/par. 71) and discloses a non-gaze region of an image may be rendered with parameters affecting image quality so that the non-gaze region is rendered at lower quality than a gaze region (page 6/par. 71); and it follows Turner may be accordingly modified with the teachings of Khan to render its low acuity region with parameters affecting image quality in its second rendering rule to obtain its second sub-image).

Claims 10, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Nguyen et al. (U.S. Patent Application Publication 2017/0200252 A1, hereinafter “Nguyen”).

For claim 10, depending on claim 1, Turner discloses a pixel value of a non-gaze area based on pixel values of pixels on the second sub-image (Turner discloses its low acuity region as a non-gaze area outside of the high acuity region as a gaze area enclosing the central gaze direction (Fig. 2; page 2/par. 17); Turner explains a pixel value of the low acuity region may be upsampled and interpolated from pixel values of the low acuity region as its second sub-image (pages 2-3/par. 18 and page 7/par. 53)).
Turner does not disclose generating a mask layer; and performing layer superimposition on a first sub-image, a second sub-image, and a mask layer according to the position of the first sub-image, to generate a target display image, the target 
However, these limitations are well-known in the art as disclosed in Nguyen.
Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78). Nguyen discloses generating a blend mask 764a as a mask layer and performing layer superimposition on a medium detail area 750 as a first sub-image, a coarse detail area 748 as a second sub-image and the blend mask 764a according to the position of the medium detail area to generate a final blended image as a target display image (Fig. 7; page 10/par. 108). Nguyen discloses the final blended image includes a gaze area as an area corresponding to and within the medium detail area where a user’s gaze is directed and a non-gaze area as the coarse detail area outside of the medium detail area (Fig. 7; page 10/par. 106). Nguyen explains a color value of a pixel at the edge of the medium detail area is based on a blending of color values of pixels in areas overlapping between the medium detail area, the blend mask 764a and the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120). Nguyen further explains a color value of a pixel in the coarse detail area outside of the overlapping area corresponding to the blend mask as the non-gaze area is based on a color value of the pixel in the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120). It follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Turner with the teachings of Nguyen. Nguyen is analogous art in dealing with a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78). Nguyen discloses its use of a blend mask is advantageous in providing a gradual transition between different rendering areas of an image to improve image quality (Fig. 7; page 10/par. 108). Consequently, a PHOSITA would incorporate the teachings of Nguyen into Turner for providing a gradual transition between different rendering areas of an image to improve image quality. Therefore, claim 10 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention. 

For claim 11, depending on claim 10, Turner as modified by Nguyen discloses wherein the performing the layer superimposition comprises: determining a superimposition area of the first sub-image on the second sub-image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses determining a superimposition area of the medium detail area 750 on the coarse detail area 748 (Fig. 7; page 10/par. 108)); superimposing the first sub-image and the mask layer on the superimposition area on the second sub-image, to generate an overlapping area (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses superimposing the medium detail area 750 and the blend mask 764a on the superimposition area on the coarse detail 748 to generate an overlapping area (Fig. 7; page 10/par. 108)); and rendering the gaze area based on a color value of each pixel in the overlapping area and rendering the non-gaze area based on a color value of each pixel in a remaining area other than the overlapping area on the second sub-image, to obtain the target display image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses the final blended image includes a gaze area as an area corresponding to and within the medium detail area where a user’s gaze is directed and a non-gaze area as the coarse detail area outside of the medium detail area (Fig. 7; page 10/par. 106); Nguyen explains a color value of each pixel at the edge of the medium detail area is based on a blending of color values of corresponding pixels in areas overlapping between the medium detail area, the blend mask 764a and the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120); Nguyen further explains a color value of each pixel in the remaining coarse detail area outside of the overlapping area corresponding to the blend mask as the non-gaze area is based on a color value of the corresponding pixel in the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120) and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image in determining color values of a pixel in a gaze area and upsampling color values of pixels in its low acuity region to determine a color value of a pixel in a non-gaze area to generate its target display image).

For claim 13, depending on claim 1, Turner as modified by Nguyen discloses wherein the generating the target display image comprises: determining a mixed area based on the first sub-image and the second sub-image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses generating a blend mask 764a as a mask layer and performing layer superimposition on a medium detail area 750 as a first sub-image, a coarse detail area 748 as a second sub-image and the blend mask 764a to determine a mixed area (Fig. 7; page 10/par. 108)); determining a color value of each pixel in the mixed area based on a distance between each pixel in the mixed area and a center of the initial image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses a color value of each pixel in the mixed area is based on a blending weight for each pixel based on the distance between each pixel in the mixed area to an inner area as a center of an input image (Fig. 7; pages 7-8/par. 86; page 10/par. 108 and page 11/par. 120); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image); and generating the target display image based on the color value of each pixel in the mixed area, a color value of each pixel in the second area, and a color value of each pixel in the first area (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses generating the blend mask 764a as a mask layer and performing layer superimposition on the medium detail area 750, the coarse detail area 748 and the blend mask 764a to generate a final blended image as a target display image (Fig. 7; page 10/par. 108); Nguyen discloses the final blended image is generated based on each color value of each pixel in the mixed area, a color value of each pixel in the medium detail area and a color value of each pixel in the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image and to generate its target display image with color values of pixels of the superimposition area as the mixed area, color values of pixels of its high acuity region and color values of pixels of its low acuity region).

For claim 14, depending on claim 13, Turner as modified by Nguyen discloses wherein the first sub-image comprises an edge area and a core area, the core area being determined according to a gaze point and a target field of view (FOV) (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses the medium detail area 750 includes an edge area and a core area enclosing a gaze point and a target field of view (Fig. 7; pages 7-8/par. 86-87; and page 10/par. 106 and 108)), and wherein the determining the mixed area comprises: determining a reference area on the second sub-image, the reference area covering a corresponding area of the first sub-(Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses determining a reference area on the coarse detail area that covers a corresponding area of the medium detail area for superimposition over the coarse detail area as the mixed area (Fig. 7; page 10/par. 108)); and determining a part other than the core area in the reference area as the mixed area (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses the reference area as the edge area other than the core area is determined as the mixed area to superimpose the medium detail area over the coarse detail area (Fig. 7; page 10/par. 108); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image and to generate its target display image with color values of pixels of the superimposition area as the mixed area, color values of pixels of its high acuity region and color values of pixels of its low acuity region).

For claim 15, depending on claim 13, Turner as modified by Nguyen discloses wherein the determining the color value of each pixel in the mixed area comprises: determining a reference color value of each target pixel based on a radius of the reference area and the distance between each target pixel in the mixed area and the center of the initial image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses a reference color value of each target pixel in the mixed area is based on a blending weight for each pixel based on a radius of a reference circular area of the mixed area corresponding to the distance between each target pixel in the mixed area to an inner area as a center of an input image (Fig. 7; pages 7-8/par. 86; page 10/par. 108 and page 11/par. 120); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image); obtaining a first color value of a pixel that has the same image position as each target pixel in the mixed area on the first sub-image, and obtaining a second color value of a pixel that has the same image position as each target pixel in the mixed area on the second sub-image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses obtaining a first color value of a pixel with a same image position as each target pixel in the mixed area on the medium detail area and obtaining a second color value of a pixel with the same image position as each target pixel in the mixed area on the coarse detail area (Fig. 7; page 10/par. 108 and page 11/par. 120)); and obtaining the color value of each target pixel in the mixed area based on the first color value and the second color value (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses the color value of each target pixel in the mixed area is based on blending the first color value and the second color value (Fig. 7; page 10/par. 108 and page 11/par. 120); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image and to generate its target display image with color values of pixels of the superimposition area as the mixed area, color values of pixels of its high acuity region and color values of pixels of its low acuity region).

For claim 16, depending on claim 13, Turner as modified by Nguyen discloses wherein the generating the target display image comprises: rendering the mixed area based on the color value of each pixel in the mixed area (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses rendering the mixed area based on the color value of each pixel in the mixed area (Fig. 7; page 10/par. 108 and page 11/par. 120)); rendering a core area based on a color value of each pixel in the core area on the first sub-image, the core area being determined according to a gaze point and a target field of view (FOV) (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses the medium detail area 750 includes a core area within the mixed area enclosing a gaze point and a target field of view where the core area is rendered based on color values of each pixel in the core area within the medium detail area (Fig. 7; pages 7-8/par. 86-87; page 10/par. 106 and 108; and page 11/par. 120)); and rendering a remaining part other than the core area and the mixed area on the second sub-image according to a color value of each pixel in the remaining part on the second sub-image, to obtain the target display image (Nguyen similarly discloses a system and method for image rendering to perform foveated rendering on images (page 1/par. 1 and pages 6-7/par. 78) and discloses a remaining area of the coarse detail area other than the core area and the mixed area that is to be rendered based on color values of each pixel in the remaining area of the coarse detail area to obtain a final blended image (Fig. 7; page 10/par. 108 and page 11/par. 120); and it follows Turner may be accordingly modified with the teachings of Nguyen to implement a blend mask as a mask layer to perform layer superimposition where its high acuity region and low acuity region overlaps on its input image in determining color values of a pixel in a gaze area and upsampling color values of pixels in its low acuity region to determine a color value of a pixel in a non-gaze area).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Haraden et al. (U.S. Patent Application Publication 2018/0276824 A1, hereinafter “Haraden”).

For claim 17, Turner discloses an image rendering method, performed by an image processing device (disclosing a method of rendering an image performed by an electronic device with a processor to perform image processing (Fig. 1; pages 1-2/par. 10, 12, 14 and 15)), the method comprising: obtaining an initial image of a current scene, and determining a first area and a second area on the initial image (disclosing acquiring an input image as an initial image of a current scene (Fig. 1; page 2/par. 13-14); disclosing determining a high acuity region as a first area of the input image and a low acuity region as a second area of the input image (Fig. 2; page 2/par. 17)); rendering image data of the first area based on a first rendering rule, to obtain a first sub-image (disclosing pixels within the high acuity region are rendered at high resolution as a first rendering rule to obtain a first sub-image (pages 2-3/par. 17-18)); rendering image data of the second area based on a second rendering rule, to obtain a second sub-image (disclosing pixels within the low acuity region are rendered at low resolution as a second rendering rule to obtain a second sub-image (pages 2-3/par. 17-18)); and generating a target display image based on the first sub-image and the second sub-image, the first rendering rule being different from the second rendering rule (disclosing the sub-images for the high acuity region and the low acuity region are used to generate an output display image as a target display image (page 4/par. 26, 27 and 29) where the first rendering rule of rendering at high resolution is different from the second rendering rule of rendering at low resolution (pages 2-3/par. 17-18)).
Turner does not disclose generating a mask layer, a size of the mask layer corresponding to an area.
However, these limitations are well-known in the art as disclosed in Haraden.
Haraden similarly discloses a system and method for image processing to perform foveated rendering on images (page 4/par. 50 and page 5/par. 63). Haraden explains a pixel mask as a mask layer to identify an area of pixels to eliminate processing on those identified pixels in generating an image (pages 6-7/par. 73-74). It follows Turner may be accordingly modified with the teachings of Haraden to generate a mask layer for a remaining area other than its first area in its second area to prevent the application of its first rendering rule on the remaining area in generating its target display image based on its first sub-image, its second sub-image and the mask layer.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Turner with the teachings of Haraden. Haraden is analogous art in 

For claim 19, Turner as modified by Haraden discloses an image processing device, comprising a processor and a memory, the memory being configured to store a computer program, which, when executed by the processor (disclosing an electronic device to perform image rendering (Fig. 1; pages 1-2/par. 10, 12, 14 and 15); disclosing the electronic device includes memory for storing a computer program and a processor for executing the computer program to perform the functions of the electronic device (page 2/par. 14 and pages 7-8/par. 55-56)), causes the processor to perform the method of claim 17 (see above as to claim 17).

Allowable Subject Matter
Claims 4-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES TSENG/           Primary Examiner, Art Unit 2613